TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00654-CV


In re Esco Distributors, Inc.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Esco Distributors, Inc. filed a petition for writ of mandamus accompanied by
a motion for emergency stay.  See Tex. R. App. P. 52.10.  We overrule the motion and deny the
petition for writ of mandamus.  See id. at 52.8(a).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   November 17, 2003